      Case 4:18-cv-00336-ALM Document 22 Filed 02/06/19 Page 1 of 2 PageID #: 91




 1                                UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF TEXAS
 2

 3
     JEANETTE BROCK,                                 )
 4                                                   ) Case No. 4:18-cv-00336
                    Plaintiffs,                      )
 5                                                   )
            v.                                       ) Judge Amos L. Mazzant, III
 6                                                   )
     CAPITAL ONE BANK (USA) N.A.,                    )
 7                                                   )
                    Defendant.                       )
 8                                                   )
                                                     )
 9                                                   )
                                                     )
10                                                   )

11

12                                     NOTICE OF SETTLEMENT
13          Plaintiff JEANETTE BROCK notifies this Court that Plaintiff and Defendant CAPITAL
14
     ONE BANK (USA), N.A., have resolved all claims between them in this matter and are in the
15
     process of completing the final settlement documents and filing the appropriate dismissal
16
     pleadings. The parties request that the Court retain jurisdiction for sixty (60) days for any matters
17
     related to completing and/or enforcing the settlement and stay all remaining discovery deadlines.
18
                                  Respectfully submitted the 6th day of February 2019.
19

20
                                                           By: /s/ Alyson Dykes
                                                           Alyson Dykes
21                                                         The Law Offices of Jeffrey Lohman, P.C.
                                                           4740 Green River Road, Suite 310
22                                                         Corona, CA 92880
                                                           P: (657) 500-4317
23                                                         F: (657) 227-0270
                                                           E: AlysonD@jlohman.com
24
                                                           Attorney for Plaintiff, JEANETTE BROCK
25
                                                     -1-


                                         NOTICE OF SETTLEMENT
      Case 4:18-cv-00336-ALM Document 22 Filed 02/06/19 Page 2 of 2 PageID #: 92




 1

 2
                                   CERTIFICATE OF SERVICE
 3
            I certify that on February 6, 2019, 2019 I filed Plaintiff JEANETTE BROCK’s Notice of
 4
     Settlement using the CM/ECF system, which will provide notice to the following:
 5

 6
     Adam Corey Ragan
 7
     Hunton Andrews Kurth LLP
 8
     1445 Ross Ave, Suite 3700
     Dallas, TX 75202
 9   (214) 468-3577
     Fax: (214) 880-0011
10   Email: aragan@huntonak.com

11
     Haley Hendrix Anderson
12   Hunton Andrews Kurth LLP
     1445 Ross Ave, Suite 3700
13
     Dallas, TX 75202
     214-979-3000
14
     Fax: 214-880-0011
15   Email: handerson@huntonak.com

16

17                                                     By: /s/ Alyson Dykes
                                                       Alyson Dykes
18                                                     The Law Offices of Jeffrey Lohman, P.C.
                                                       4740 Green River Road, Suite 310
19                                                     Corona, CA 92880
                                                       P: (657) 500-4317
20                                                     F: (657) 227-0270
                                                       E: AlysonD@jlohman.com
21                                                     Attorney for Plaintiff, JEANETTE BROCK

22

23

24

25
                                                 -2-


                                     NOTICE OF SETTLEMENT
